PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks $27.62 for providing bulk mailing services to respondent’s office at the West Virginia Capitol Building in Charleston. The documentation for these services was not processed for payment within the appropriate fiscal year; therefore, the claimant has not been paid. In the Answer, respondent admits the validity of the claim as well as the amount, and states that there were sufficient funds expired in the appropriate fiscal year from which the claim could have been paid.
Accordingly, in view of the foregoing, the Court hereby makes the following award.
Award of $27.62.